DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.         Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.         The information disclosure statements (IDS) submitted on 7/22/2020 and 8/12/2020 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.         The disclosure is objected to because of the following informalities: 
     a) Paragraph [0050] recites the acronym “SPF”. Examiner respectfully suggests amending to recite “SFP”.  
Appropriate correction is required.


Claim Rejections - 35 USC § 102
7.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

9.           Claims 1-3, 5-10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2017/0324454 A1 to Merkel et al. (hereinafter “Merkel”).
            Regarding Claim 1, Merkel discloses a base station (Merkel: [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.) comprising: 
     a baseband card (Merkel: Figure 4 with [0037] – corresponds to a channel card.);
a radio head (Merkel: Figure 4 with [0037] – corresponds to radio heads.), the radio head coupled to the baseband card by way of an interface (Merkel: Figure 4 with [0037] – “The remote radio head 2 can be connected via a fiber optic baseband cable with DC power to a channel card of the baseband apparatus 1.”); and
     wherein the radio head includes a Common Public Radio Interface (CPRI) port (Merkel: Figure 3 with [0034] – corresponds to a CPRI interface to the radio head.) enabling switchable passthrough use of the base station as a remote radio head, thereby providing dual base station and remote radio head functionality (Intended result. However, Merkel discloses the base station has remote radio head functionality in [0034-0037].).
             Regarding Claim 2, Merkel discloses the base station of claim 1, wherein the base station is a multi-Radio Access Technology (RAT) base station (Merkel: [0037] – implicit to the use of remote radio heads for multi-mode operations and multi-carrier capability.).
           Regarding Claim 3, Merkel discloses the base station of claim 1, wherein the CPRI interface is capable of being coupled to a remote baseband unit (Merkel: Figure 3 with [0034] – corresponds to a CPRI interface to the radio head.).
            Regarding Claim 5, Merkel discloses the base station of claim 1, wherein the base station includes local baseband capability and runs a multi-RAT architecture (Merkel: [0037] – implicit to the use of remote radio heads for multi-mode operations and multi-carrier capability.).
            Regarding Claim 6, Merkel discloses the base station of claim 1, wherein the base station performs as a pure remote radio head and does not provide base station functionality (Merkel: Figure 3 with [0032] – remote radio head performs the functionality within the base station, but not as a base station. Examiner notes the entirety of a “base station functionality” is undefined and considered a negative limitation not required to be disclosed by the prior art.).
            Regarding Claim 7, Merkel discloses the base station of claim 2, wherein the base station can provide at least one of remote radio head functionality and base station functionality for each RAT (Merkel: Figure 3 with [0032] – remote radio head performs the functionality within the base station, contributing to both functionalities.).

            Claims 8-10 and 12-14, directed to a method embodiment of claims 1-3 and 5-7, respectively, and are therefore rejected upon the same grounds as claims 1-3 and 5-7. Please see above rejections of claims 1-3 and 5-7.         

Claim Rejections - 35 USC § 103
10.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.         The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

12.         The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
13.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
14.         Claims 4, 11, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel in view of United States Patent Application Publication 2016/0233951 A1 to Tsuji (hereinafter “Tsuji”).
            Regarding Claim 4, Merkel discloses the base station of claim 1, but does not expressly disclose wherein autodetect is used to determine which frames are from the baseband card and which frames are from a baseband unit connected by way of the CPRI interface, and wherein different frames are sent to different targets.
autodetect is used to determine which frames are from the baseband card and which frames are from a baseband unit connected by way of the CPRI interface, and wherein different frames are sent to different targets (Tsuji: [0104-0108] and [0114-0118] – corresponds to switching between CPRI-connected radio heads and baseband cards based on a traffic flow.).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the base station of Merkel in view of the traffic switching of Tsuji to determine which frames are from the baseband card and which frames are from a baseband unit connected by way of the CPRI interface, and wherein different frames are sent to different targets for the reasons of securing capacity when traffic in a coverage is enlarged (Tsuji: [0006-0007]).
            Claim 11, dependent upon claim 8 rejected above, recites similar features as claim 4 and is therefore rejected upon the same grounds as claim 4. Please see above rejection of claim 4.
            Claim 18, dependent upon claim 15 rejected below, recites similar features as claim 4 and is therefore rejected upon the same grounds as claim 4. Please see above rejection of claim 4.

15.       Claims 15-17, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Merkel.
            Regarding Claim 15, Merkel discloses…providing base station (Merkel: [0041], Figure 3 with [0032] – corresponds to a base station having an integrated baseband apparatus.) and Remote Radio Head (RRH) functionality in a base station caus[ing] a base station to perform steps comprising:
     switching, under the control of a processor, between use of a baseband card and use of an external baseband unit for controlling the radio head (Merkel discloses the base station has remote radio head functionality within base station functionality in [0034-0037]. Merkel also discloses in [0036-0037] with Figure 4 communication via other devices (i.e., receiving) that may be other remote radio heads.), the external baseband unit used via a Common Public Radio Interface (CPRI) port (Merkel: Figure 3 with [0034] – corresponds to a CPRI interface to the radio head.), thereby providing dual base station and remote radio head functionality (Interpreted to correspond to an intended result.),
     wherein the base station includes a baseband card (Merkel: Figure 4 with [0037] – corresponds to a channel card.) and a radio head (Merkel: Figure 4 with [0037] – corresponds to radio heads.).
            Although Merkel discloses and illustrates the apparatus (Merkel: Figures 3 and 4 with [0032-0037]), Merkel does not explicitly disclose a non-transitory computer-readable medium.
            Since a computer-readable medium is a well-established form of storing computer-implemented instructions, it would have been obvious to one having ordinary skill in the art before the effective filing date to apply the method steps (for example, in claim 15) switching, under the control of a processor, between use of a baseband card and use of an external baseband unit for controlling the radio head disclosed by Merkel for the purpose of reducing cost and hardware complexity issues.
Claims 16, 17, 19, and 20, dependent upon claim 15, recite similar features as claims 2, 3, 5, and 6, respectively, and are therefore rejected upon the same grounds as claims 2, 3, 5, and 6. Please see above rejections of claims 2, 3, 5, and 6.

Conclusion
16.         Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

17.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2017/0257133 A1 to Papa et al. at [0002-0015], [0023-0026], [0053];
US PGPub 2011/0310941 A1 to Kenington at [0065], [0111], [0152];
US PGPub 2017/0202006 A1 to Rao et al. at [0071], [0167].            

18.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN H ELLIOTT IV whose telephone number is (571)270-7163.  The examiner can normally be reached on M, T, R, F 5:00 AM-5:00 PM, W 5:00 AM-3:00 PM (EDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        June 9, 2021